DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/28/2022 has been entered.  Claims 1-20 are pending in the application.
Specification
The amendment to the specification was received on 02/28/2022.  The amendment to the specification is entered and accepted.

Drawings
The drawings were received on 02/28/2022.  These drawings are entered and accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20140224856 A1) in view of Cappola et al. (US 20160249928 A1) and further in view of Philipp et al. (US 7638958).
Regarding claims 1, 10, 14, and 20, Smith et al. discloses surgical system [0015], comprising: a surgical instrument (1000 [0244]), comprising: an elongate shaft (FIGS. 33 and 37); and an end effector extending from said elongate shaft [0244, 0255], wherein said end effector comprises: a first jaw; and a second jaw; a replaceable staple cartridge configured to be seated in said first jaw [0180, 0185, 0255, 0263], 
a first RFID tag (RFID placed in the cartridge which would be in any package it is placed in [0141, 0176-0186]), wherein said first RFID tag comprises a first set of encrypted information, and wherein said replaceable staple cartridge comprises: a cartridge body comprising a cartridge deck; staples removably stored in said cartridge body [0180, 0185, 0255, 0263]; a sled (102) configured to drive said staples out of said cartridge body during a staple firing stroke (fig. 33); and 

an RFID scanner (RFID reader [0176, 0179]) configured to receive said first set of encrypted information, said second set of encrypted information, and said third set of encrypted information; and a controller (2000, fig. 30) configured to perform a decryption protocol, wherein said controller comprises a first internal key, wherein said controller uses said first internal key to decrypt said first set of encrypted information, wherein said controller releases a second internal key if said first set of encrypted information is recognized by said controller, wherein said controller uses said second internal key to decrypt said second set of encrypted information, wherein said controller releases a third internal key if said second set of encrypted information is recognized by said controller, wherein said controller uses said third internal key to decrypt said third set of encrypted information, and wherein said controller prevents said surgical instrument from performing the staple firing stroke if at least one of said first set of encrypted information, said second set of encrypted information, and 
Smith et al. fails to disclose the replaceable staple cartridge is stored in a packaging prior to being seated in said first jaw, wherein said packaging comprises and/or a retainer releasably attached to said replaceable staple cartridge, wherein said retainer extends over said cartridge deck wherein the packaging and/or retainer have a first RFID tag.
Cappola et al. teaches a retainer (300/700) releasably attached to said replaceable staple cartridge, wherein said retainer extends over said cartridge deck wherein the retainer has a first identification chip (200/212, [0084, 0095-0097, 0109-0110, 0147], figs. 29-30 and 60-61).
Philipp et al. teaches a replaceable staple cartridge (742) is stored in a packaging prior to being seated in said first jaw, wherein said packaging comprises releasably attached to said replaceable staple cartridge, wherein the packaging has a first RFID tag (782, col. 41, lines 15-67).
Given the teachings of Smith et al. to have a RFID/chip stored in an insulated pad on the side of the cartridge, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the 
Regarding claims 2-3, Smith et al. teaches the controller prevents said surgical instrument from performing the staple firing stroke if said controller is unable to decrypt at least one of said first set of encrypted information [0185], said second set of encrypted information, and said third set of encrypted information, wherein said RFID scanner is configured to receive said first set of encrypted information in response to a first interrogation signal ([0141, 0176-0186], figs. 30-33, 37).
Regarding claims 4-8 and 15-19, Smith et al. teaches the controller prevents said surgical instrument from performing the staple firing stroke if said RFID scanner does not receive said first set of encrypted information in response to said first interrogation signal, wherein said RFID scanner is configured to receive said second set of encrypted information in response 
Regarding claims 9 and 11, Smith et al. teaches the RFID scanner comprises reading capabilities and writing capabilities ([0176-0187], figs. 30-33, 37), wherein said operational function comprises the staple firing stroke [0176, 0184-0185].
Regarding claims 12-14, Smith et al. teaches the controller comprises a memory, wherein a set of compatible information is stored in said memory, wherein said controller prevents said surgical instrument from performing the operational function if at least one of said first set of encrypted information and said second set of encrypted information does not correspond to said set of compatible information ([0176-0186], figs. 30-33, 37)., wherein said first RFID tag is positioned on said replaceable staple cartridge [0176,0180].

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. Attorney argues that Cappola ‘928 fails to teach having a shipping wedge/retainer with a RFID tag.   Examiner contends that Cappola et al. teaches the retainer works in conjunction with chip (200/212, [0084, 0095-0097, 0109-0110, 0147], figs. 29-30 and 60-61).  Moreover, Cappola et al. was only used to primarily teach including a shipping wedge/retainer since Smith et al. already teaches having as many sensors/RFID’s on any part of the device as desired as desired [0185]; as noted in the office action above.  Smith et al. states: “sensors can be added to any portion of the device for communicating information to be stored within the memory of the encryption chips” [0185].  Given the teachings of Smith et al. to have a RFID/chip stored in an insulated pad on the side of the cartridge and on any portion of the device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a retainer for protecting the electronics from debris/dirt to maintain sterilization of the retainer as taught by Cappola et al. and to include a RFID on the retainer or any member/portion for safety, usage data, and/or feedback purposes.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731